Citation Nr: 1230490	
Decision Date: 09/06/12    Archive Date: 09/10/12

DOCKET NO.  10-16 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel

INTRODUCTION

The Veteran had active military service from September 1959 to December 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in November 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The issue of service connection for a back disability has been raised by the record.  Specifically, in his VA Form 21-526 submitted in October 2009, the Veteran claimed a "back condition."  The RO acknowledged this claim in a letter issued November 2009, which provided notice in compliance with the Veterans Claims Assistance Act, noted the claim for "back disability," and provided information regarding new and material evidence to reopen that claim.  No further action has been taken with respect to this claim.  The matter is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

The Veteran seeks service connection for bilateral hearing loss.  In documents of record, the Veteran contends that he has bilateral hearing loss as a result of his seven years and three months' military service spent as a jet mechanic.  In this assignment, he was constantly exposed to jet engine noise and power tools.  He also fired hand guns during service, and service personnel records show that use of hearing protection varied over the years.  On separation from service, "whisper test" results were normal.  Three audiograms conducted during service and prior to June 30, 1966, were also essentially normal, when converted to International Standard Organization (ISO) units.  The Veteran has reported that he worked for American Airlines for ten years following service and was exposed to excessive noise at his job but used hearing protection.  He has also reported use of motorcycles and recreational vehicles, power tools, and going hunting since service; however, he used hearing protection during those activities.  The Veteran further alleges that he has experienced a decrease in his hearing since service, and that he has experienced hearing loss since the early 1960s.  Therefore, he claims that his current bilateral hearing loss is the result of his military service and, as such, service connection is warranted.  It is noted that service connection for tinnitus is in effect.

The Board observes that the Veteran was provided with one audiological VA examination in November 2009.  Bilateral sensorineural hearing loss (SNHL) was diagnosed.  Additionally, private audiometric testing in January 2012, submitted by the Veteran subsequent to the rating decision on appeal, showed bilateral SNHL hearing loss by VA standards.  The VA examiner opined that the Veteran's hearing loss was not due to excessive noise in the military because on separation the Veteran's hearing within normal limits.  This was based on the "whisper test."  The VA examiner felt the hearing loss was as likely as not associated with civilian occupational and recreational noise exposure.

The examiner's opinion is based, at least in part, on the "normal" separation whisper test.  However, the Board notes that "whispered tests" are inherently unreliable.  Additionally, the Veteran's 7 years of military service as a jet mechanic and crew chief working daily on the flight lines clearly exposed him to excessive noise.  Further, both the VA examiner and RO have acknowledged military noise exposure in granting service connection for tinnitus.  Indeed, the VA examiner stated that the noise inherent in the Veterans' duties is known to cause tinnitus.  Moreover, the requirements for service connection for hearing loss as defined in 38 C.F.R. § 3.385 need not be shown by the results of audiometric testing during a claimant's period of active military service in order for service connection to be granted.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992); Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

Under the circumstances, the Board finds that the November 2009 examination is inadequate because the examiner's only supporting rationale for the negative nexus opinion was a lack of treatment or diagnosis during service.  VA has a duty to ensure that any examination or VA opinion it provides is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, an addendum opinion is necessary in order to render a fully informed decision.  38 U.S.C.A. § 5103A (d); Barr, supra.  In rendering such opinion, the examiner should specifically consider the Veteran's lay statements regarding service incurrence, including his documented noise exposure and continuity of symptomatology.

Additionally, while on remand, the Veteran should be given an opportunity to identify any healthcare provider who treated him for his bilateral hearing loss.  Any identified records should be obtained for consideration in his appeal. 

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to identify any healthcare provider who treated him for his bilateral hearing loss.  After securing any necessary authorization from him, obtain all identified treatment records.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile.  The Veteran must be notified of the attempts made and why further attempts would be futile.  He should also be allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  All efforts made should be documented in the claims file.

2.  After obtaining any outstanding treatment records and incorporating them into the claims file, return the claims file to the examiner who conducted the November 2009 VA examination.  Provide the examiner with a copy of this remand.  The examiner must indicate in his report that the claims file was reviewed.

The examiner must review all pertinent records associated with the claims file, including the January 2012 audiogram, and offer an opinion as to whether the Veteran's bilateral hearing loss is at least as likely as not related to in-service excessive noise exposure.  In this regard, the examiner is requested to provide a rationale for his opinion beyond simply stating that there was normal hearing at separation.  Specifically, the examiner must address why the hearing loss is not as likely as not related to service (50% or greater probability), taking into account the Veteran's lay statements, military service, history of noise exposure, and continuity of symptomatology.  The examiner should reconcile his nexus opinion with the fact that the Veteran is service-connected for tinnitus due to in-service noise exposure.

If the November 2009 examiner is not available, afford the Veteran a VA examination for bilateral hearing loss.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner should provide an opinion consistent with the requests in the preceding paragraph.

All opinions expressed should be accompanied by supporting rationale in a legible report.  If the audiologist cannot provide an opinion without resorting to mere speculation, such should be stated along with a supporting rationale.  

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  The appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this remand is to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

